      Case 1:00-cr-00089-DCB Document 154 Filed 05/26/20 Page 1 of 3



                    UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           SOUTHERN DIVISION
UNITED STATES OF AMERICA
v.                                        CRIMINAL NO. 1:00-cr-89-DCB
RONNIE McNAIR, a/k/a/ “MOLE”                                   DEFENDANT
                                  ORDER

     This matter is before the Court on Ronnie McNair’s Motion

to Vacate Probation. [ECF No. 150]. Having read the Motion and

response thereto, memoranda, applicable statutory and case law,

and being otherwise fully informed in the premises, the Court

finds that the Motion should be DENIED.

     On May 23, 2002, a jury found McNair guilty of possession

with intent to distribute cocaine base, i.e., crack cocaine.

[ECF No. 52]. McNair was sentenced to 360 months imprisonment

with ten years supervised release. [ECF No. 67]. McNair’s

sentence was later reduced to 240 months imprisonment, with no

change to his supervised release. [ECF No. 138]. McNair now

asserts that his sentence violates his constitutional right to

due process because the “Defendant was never notified that

should he plead guilty, he would be facing any probation time.”

[ECF No. 150]. It should be noted that the judgment entered

against McNair did not impose probation on the defendant,

instead he was ordered to serve a term of supervised release.


                                    1
      Case 1:00-cr-00089-DCB Document 154 Filed 05/26/20 Page 2 of 3



     McNair styles his motion as a Motion to Vacate Probation,

but states that he relies on a Writ of Coram Nobis pursuant to

28 U.S.C. § 1651 “for the purpose of granting this court

jurisdiction to make changes to the probation associated with

the case.” [ECF No. 150]. The writ of coram nobis is unavailable

to McNair because, while he has been released from the Bureau of

Prisons, he is still serving his term of supervised release. See

United States v. Miller, 546 Fed.Appx. 335, 336 (5th Cir.

2013)(finding that the defendant did not satisfy the “no longer

in custody” requirement for filing a writ of coram nobis while

serving a term of supervised release). To the extent that McNair

is attempting to file a petition for writ of coram nobis, the

motion is denied.

     “[T]he correct remedy for a person on supervised release is

a motion to vacate, set aside or correct sentence pursuant to 28

U.S.C. § 2255.” United States v. de Velasquez, 2020 WL 204351,

at *5 (S.D. Tex. Mar. 16, 2020)(internal citations omitted).

Accordingly, the Court construes McNair’s coram nobis petition

as a section 2255 motion. McNair cannot use a writ of coram

nobis to “circumvent the limitations imposed on filing a

successive section 2255 motion.” Marroquin v. United States,

2012 WL 398824, at *2 (N.D. Tex. 2012)(citing United States v.

Smith, 308 Fed.Appx. 842 (5th Cir. 2009)(construing pro se

petition for writ of coram nobis as a successive section 2255
                                    2
      Case 1:00-cr-00089-DCB Document 154 Filed 05/26/20 Page 3 of 3



because coram nobis was unavailable while defendant was in

custody)).

     McNair has filed a previous § 2255 motion, which this Court

denied and to which a certificate of appealability did not

issue. [ECF No. 145]. To file a successive § 2255 motion, a

defendant must obtain permission from the United States Court of

Appeals for the Fifth Circuit. See 28 U.S.C. § 2244(b)(3)(A) and

§ 2255(h)(“A motion in the court of appeals for an order

authorizing the district court to consider a second or

successive application shall be determined by a three-judge

panel of the court of appeals.”). Without authorization from the

court of appeals, the motion must be denied on procedural

grounds.

     Accordingly,

     The defendant’s Motion to Vacate Probation [ECF No. 150] is

DENIED for want of jurisdiction.

     SO ORDERED, this the 26th day of May, 2020.

                                         _/s/ David Bramlette_________
                                          UNITED STATES DISTRICT JUDGE




                                    3
